12 F.3d 204
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Webb F. HENDERSON, Jr.;   Joyce W. Henderson, Petitioners-Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 93-1937.
United States Court of Appeals,Fourth Circuit.
Submitted:  Nov. 18, 1993.Decided:  Dec. 3, 1993.

Appeal from the United States Tax Court.
Webb F. Henderson, Jr., Joyce W. Henderson, Appellants Pro Se.
Bruce Raleigh Ellisen, Gary R. Allen, Jordan Laytin Glickstein, United States Department of Justice, David L.  Jordan, Internal Revenue Service, for Appellee.
U.S.Tax.Ct.
Affirmed.
Before HALL, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:

OPINION

1
Appellants appeal from the Tax Court's decision finding in favor of the Commissioner.  Our review of the record and the Tax Court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Tax Court.  Henderson v. Commissioner, No. 91-6696 (I.R.S. Apr. 21, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED